Citation Nr: 1726664	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee strain, chondromalacia patella (left knee disability).

2. Entitlement to an initial rating in excess of 10 percent for right knee strain, chondromalacia patella (right knee disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to November 2005 and from August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an October 2016 video conference hearing.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, at his October 2016 hearing, the Veteran identified outstanding, relevant VA treatment records from the VA Palo Alto Health Care System.  Specifically, he testified that he was currently being treated for his bilateral knee condition at VA facilities in Palo Alto, French Camp, and Livermore, California.  He stated that he had undergone treatment at these VA facilities for the last five years or so.  The most recent VA treatment records in the claims file from the VA Palo Alto Health Care System are from November 2012.  Therefore, the RO should request the Veteran's outstanding VA treatment records from these facilities.  Furthermore, in a December 2011 release, the Veteran identified relevant VA treatment records from a VA facility in French Camp, California from December 2010 and January 2011 by Dr. R.M.  In February 2012, the RO requested these records.  Although the Veteran submitted a December 2010 imaging report from this VA facility in December 2011, the identified January 2011 VA treatment records from this facility have not been obtained.  Upon remand, the RO should make another attempt to obtain the Veteran's complete VA treatment records from the Stockton VA Clinic in French Camp, California.

Second, the Veteran identified outstanding, relevant private treatment records at his October 2016 hearing.  Specifically, he referenced a summer 2016 emergency room visit at a private hospital for his knee conditions.  These 2016 private hospital records have not been obtained.  Therefore, upon remand, the RO should request these outstanding private treatment records.  If they are not received, the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records are highly relevant to his claim.

Finally, the Board finds that a new VA examination is needed to assess the current state of the Veteran's right and left knee disabilities.  The most recent VA examination of these conditions was conducted in December 2012.  Moreover, at the 2016 Board hearing, the Veteran asserted worsened symptomatology, including pain and feelings of "lock[ing] up" and instability.  He testified that his knee symptoms worsened in summer 2016 such that he sought emergency treatment at a private hospital due to extreme knee pain and difficulty walking, which required bed rest.  This testimony and the passage of over four years since the most recent VA examination warrant a remand to obtain an updated evaluation of his right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's complete medical records from the VA Palo Alto Health Care System, including from the following facilities and time periods: 
* Palo Alto Division from November 2012 to the present; 
* Livermore Division from November 2012 to the present; and 
* Stockton CBOC (in French Camp, California) from 2009 to the present. 

2. Ask the Veteran to complete a release form so the RO can request his private treatment records from Lodi Memorial Hospital from June 2016 to the present.  If such records are unavailable, the RO should notify the Veteran.

3. ONLY AFTER obtaining the records requested above, to the extent they are available, and exhausting all efforts to obtain them, then, schedule the Veteran for a VA examination to address the nature, symptoms, and severity his service-connected right and left knee disabilities.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




